Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Response to Arguments
Previous rejection of claim 1 under 35 USC 112(b) stands. It appears the applicant failed to address the previous rejection regarding “wherein the first thermal expansion coefficient is greater than…”. See below for more detail.
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Swartzbeck (US 7,118,021 B2) in view of Pfeiffer (US 4,046,500) have been fully considered and are persuasive. The examiner agrees that Swartzbeck does not disclose a ram gap between the component and the ram when the rework press assembly is at the first thermal condition. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pg 13, with respect to the rejection of claims 10 and 19 under 35 USC 103 as being unpatentable over Swartzbeck in view of Pfeiffer and Saito (JP 2001055928 A) have been fully considered and are persuasive. The examiner agrees that Swartzbeck does not disclose a ram gap between the component and the ram when the rework press assembly is at the first thermal condition. Therefore, the rejection has been withdrawn.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, Line 3 recites “is-different”. However this appears to be a typo. For examination purposes, the examiner will interpret this limitation as “is different”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 6-8 recite “wherein the first thermal expansion coefficient is greater than the second and third thermal expansion coefficient”. However, the first thermal expansion coefficient belongs to the dimensionally non-conformant component which has not been positively recited. This is an apparatus claim and the wherein clause is further defining the first thermal expansion coefficient and therefore further defining the component which renders the claim indefinite. For examination purposes, the examiner will interpret this limitation as “the second and third thermal expansion coefficients are less than the first thermal expansion coefficient”.
Claim 10, Lines 15-16 recite “wherein the first thermal expansion coefficient is greater than the second and third thermal expansion coefficient”. However, the first thermal expansion 
Allowable Subject Matter
Claims 19, 21 and 22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein a ram gap is defined between the component and the ram when the rework press assembly is at the first thermal condition”  in combination with the rest of the claimed limitations set forth in claim 19.
Swartzbeck (US 7,118,021 B2) discloses a component having a first thermal expansion coefficient placed in a rework assembly, wherein the rework press assembly comprises a frame having a second thermal expansion coefficient, a die having a third thermal expansion coefficient and a ram, wherein the first thermal expansion coefficient is greater than the second and third thermal expansion coefficients; the ram coupled to the frame opposite the die and configured to contact the component, and the ram and the die defining a component cavity therebetween.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the 
Claims 1-6, 8-15, 17 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: See above reasons for allowing claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725